         Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
 LISA PAGE,                                       )
                                                  )
                Plaintiff,                        )
                                                  )      Case No. 1:19-cv-03675-TSC
        v.                                        )
                                                  )
 U.S. DEPARTMENT OF JUSTICE, et al.,              )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

             DEFENDANTS’ MOTION TO STAY RULE 26(f) CONFERENCE

       Defendants U.S. Department of Justice (“the Department”) and the Federal Bureau of

Investigation (“FBI”) respectfully move for a temporary stay of the requirement to hold a Rule

26(f) conference while Defendants’ Motion for Summary Judgment (“Def’s Mot.”), ECF No. 14,

and Plaintiff’s Rule 56(d) Motion, ECF No. 20, are pending before Judge Berman Jackson.

Because a ruling on these motions could resolve this case in its entirety and obviate the need for

discovery, a stay of the 26(f) conference until these motions are resolved would serve the interests

of judicial economy. Additionally, a temporary stay would relieve the government of engaging in

discovery while its operations are presently impaired by the COVID-19 pandemic and would avoid

potential inconsistencies if this case is later consolidated with Strzok v. Barr, No. 1:19-cv-02367-

ABJ (D.D.C., filed Aug. 6, 2019) (Strzok), for the purposes of discovery. On the other hand, a

delay would result in minimal—if any—prejudice to Plaintiff, who has already filed her response

to Defendants’ pending motion, see Pl’s Opp. to Mot. for Summ. Judgment, ECF No. 21.

       Pursuant to Local Rule 7(m), counsel for Defendants have contacted Plaintiff’s counsel

regarding this motion, who stated that Plaintiff opposes the requested stay of discovery.
         Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 2 of 8



                                       BACKGROUND

       Plaintiff Lisa Page filed this action against the Department and the FBI on December 10,

2019. See Compl., ECF No. 1. Her complaint alleges a single claim: violation of the Privacy Act

based on the Department’s disclosure of certain text messages she exchanged with another FBI

employee, Peter Strzok, to the news media on December 12, 2017. Id. ¶¶ 81–89. Counsel for

Defendants appeared in this case on December 20, 2019. See ECF No. 8.

       On March 13, 2020, the government filed its response to Ms. Page’s complaint, see

Answer, ECF No. 15, and a motion for summary judgment, see Def’s. Mot., ECF No. 14. The

government also moved to consolidate this case for all purposes with Strzok, in which the

government moved for summary judgment on an identical Privacy Act claim based on the

Department’s December 12, 2017 disclosure. See Mot. to Consolidate, ECF No. 42 at 3–4, Strzok

(citing Mot. to Dismiss or, in the Alternative, for Summ. J., ECF No. 30 at 34–43, Strzok; Mem.

in Reply in Support of Defs’ Mot. to Dismiss or, in the Alternative, for Summ. J. at 21–30, ECF

No. 38, Strzok).

       On March 30, 2020, Judge Berman Jackson ordered that the Strzok and Page cases be

consolidated “for consideration of the pending dispositive motions.” See Order, ECF No. 45 at 2,

Strzok. Judge Berman Jackson also explained that she “will take up the question of consolidation

for purposes of discovery related to any Privacy Act claims that remain” after “the motions have

been resolved,” and indicated that she would not schedule any hearing on the dispositive motions,

before “the District Court has resumed ordinary operations.” Id.

       On April 3, 2020, Ms. Page filed her opposition to Defendants’ motion for summary

judgment, see ECF No. 21, and a Rule 56(d) Motion, ECF No. 20, at the same time, arguing that

Judge Berman Jackson should “deny or defer consideration of Defendants’ motion for summary



                                               2
            Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 3 of 8



judgment because no discovery has yet occurred,” id. at 2. Defendants’ reply in support of the

motion for summary judgment, ECF No. 14, and opposition to Plaintiff’s 56(d) motion are

currently due on May 11, 2020. See Minute Order (Apr. 9, 2020), Strzok. Absent any requests for

additional time, briefing on Plaintiff’s 56(d) motion is currently scheduled to conclude on May 18,

2020.

                                         ARGUMENT

        Federal Rule of Civil Procedure 26(f) provides that, except in certain exempt proceedings

“or when the court orders otherwise,” the parties shall meet “at least 21 days before a scheduling

conference is to be held or a scheduling order is due under Rule 16(b).” Fed. R. Civ. P. 26(f).

Although the Court has yet to set a scheduling conference in this action, the parties are presently

obliged to confer because more than 60 days has passed since defense counsel entered an

appearance in this case, see Fed. R. Civ. P. 16(b)(3), and, the Local Civil Rules no longer exempt

discovery because the government filed its Answer on March 13, 2020, see Loc. Civ. R. 16.3(a). 1

For the reasons discussed below, Defendants respectfully request that the Court stay the parties’

obligation to hold a Rule 26(f) conference until the pending motion for summary judgment, ECF

No. 14, and Rule 56(d) motion, ECF No. 20, before Judge Berman Jackson are resolved.

        A temporary stay of the Rule 26(f) conference is appropriate because Defendants have filed

a motion for summary judgment, see ECF No. 14, which, if granted, would resolve the case in its

entirety. “[I]t is well settled that discovery is generally considered inappropriate while a motion

that would be thoroughly dispositive of the claims in the Complaint is pending.” Institut Pasteur

v. Chiron Corp., 315 F. Supp. 2d 33, 37 (D.D.C. 2004) (quoting Anderson v. United States



        1
         Plaintiff’s counsel requested to schedule a Rule 26(f) conference on March 26, 2020, and
renewed the request on April 7, 2020. On both occasions, the government stated its position that
a Rule 26(f) conference would be premature for many of the reasons articulated in this Motion.
                                                3
         Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 4 of 8



Attorneys Office, Civ. A. No. 91-2262-LFO, 1992 WL 159186, at *1 (D.D.C. June 19, 1992)).

Recognizing that a stay of discovery under such circumstances “is an eminently logical means to

prevent wasting the time and effort of all concerned, and to make the most efficient use of judicial

resources,” Chavous v. D.C. Fin. Responsibility and Mgmt. Assistance Auth., 201 F.R.D. 1, 2

(D.D.C. 2011) (citation omitted), courts in this Circuit routinely grant stays, where, as here, the

resolution of a pending dipositive motion could obviate the need for discovery, see, e.g., White v.

Fraternal Order of the Police, 909 F.2d 512, 516–17 (D.C. Cir. 1990) (upholding district court’s

stay of discovery pending resolution of defendants’ motion for summary judgment); Sai v. Dep’t

of Homeland Sec., 99 F. Supp. 3d 50, 58 (D.D.C. 2015) (staying Rule 26(f) conference pending

resolution of defendants’ motion to dismiss and plaintiff’s motion for partial summary judgment);

Chavous, 201 F.R.D. at 2 (staying all discovery pending resolution of plaintiffs’ motion for

summary judgment and defendants’ motions to dismiss). In light of Defendants’ pending motion

for summary judgment, a stay of the Rule 26(f) conference until Judge Berman Jackson rules on

the motion would further the interests of judicial economy and avoid potential duplicative or

unnecessary discovery.

       The fact that Ms. Page has filed a Rule 56(d) motion does not preclude a stay. For the

reasons set forth in Defendants’ motion for summary judgment, see generally ECF No. 14, and

any additional reasons to be set forth in Defendants’ response to the 56(d) motion and reply brief,

the government maintains that Defendants’ motion for summary judgment, ECF No. 14, should

be granted on the present record, and that discovery is unnecessary. In any event, discovery is

premature at this time because Judge Berman Jackson indicated that she would “take up the

question of consolidat[ing this case with Strzok] for purposes of discovery related to any Privacy

Act claims that remain” after “the motions [in both cases] have been resolved.” Order, ECF No.



                                                 4
          Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 5 of 8



45 at 2, Strzok. Thus, even if Judge Berman Jackson were to eventually grant Plaintiff’s Rule

56(d) motion and deny Defendants’ motion for summary judgment, proceeding with discovery

now would risk creating inconsistencies and inefficiencies in this case and Strzok, if Judge Berman

Jackson does ultimately consolidate the cases for the purposes of discovery.

       A stay is also warranted because, as a practical matter, it would be difficult for Defendants

to prepare for a Rule 26(f) conference, much less to start gathering materials in response to initial

disclosures and any discovery requests, in light of the circumstances created by the COVID-19

pandemic.    The FBI’s Discovery Management Section (DMS) and agency counsel access

discovery documents while in FBI office space using E-discovery tools located on its classified

systems. See Exhibit 1, Declaration of Nancy H. Wiegand (“Wiegand Decl.”) ¶ 6. Due to the

ongoing COVID-19 pandemic, the FBI has “designated all [Discovery Management Section] staff

as non-mission critical and non-telework capable and placed them on administrative leave,

beginning on March 23, 2020 until further notice.” Id. ¶ 15. As a result, the agency’s “discovery

staff is unavailable for consultation and the taskings necessary to help determine what types of

search can be conducted, what responsive information exists, what burdens would be related to the

searches and . . . related information that would be necessary to assist government counsel in

responding to discovery requests.” Id. ¶ 16. Although the FBI presently lacks clarity as to when

DMS will be able to resume normal operation and return to the FBI’s offices, the agency estimates

that, even if “DMS can resume normal operation by mid-May 2020, under the current

circumstances, those operations will be modified to accommodate social distancing and employee

safety. Such accommodations, in addition to a startup delay and backlog of work, will impact the

FBI’s ability to perform the work necessary to meet discovery deadlines scheduled through at least

mid-June 2020.” Id. ¶ 17.



                                                 5
          Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 6 of 8



       Accordingly, the government would face substantial hardship if the Rule 26(f) conference

is not stayed. Without input from the FBI and further information about when its discovery unit

will resume operations, it is unlikely that the government will be able to engage in a meaningful

conferral. See L. Civ. R. 16.3(c)(8) (requiring the parties to discuss, inter alia, “[t]he anticipated

extent of discovery, how long discovery should take, what limits should be placed on

discovery; . . . and a date for the completion of all discovery, including answers to interrogatories,

document production, requests for admissions, and depositions).” Moreover, the Rule 26(f)

conference would trigger the parties’ obligations to make their initial disclosures “at or within 14

days after [the conference]” and enable the parties to serve discovery requests. Fed. R. Civ. P.

26(a)(1)(C), 26(d). But while DMS is shut down, the government cannot, for instance, provide “a

copy—or a description by category and location—of all documents, electronically stored

information, and tangible things” in the FBI’s custody or control that it “may use to support its

claims or defenses,” as required by the Rule 26(a)(1), or respond to any discovery requests directed

at the FBI. Thus, the hardship to the government of proceeding with discovery while its operations

are substantially affected by the pandemic is yet another reason counseling in favor of a stay during

the pendency of the government’s dispositive motion. Cf. Order, ECF No. 20, Chen v. Fed. Bur.

of Investigation, No. 1:18-cv-3074-CRC (D.D.C. Mar. 25, 2020) (granting the FBI a temporary

stay of discovery due to the circumstances created by COVID-19).

       On the other hand, the delay would pose minimal prejudice to Plaintiff, and any prejudice

would be outweighed by the interests of judicial efficiency and the government’s hardship

articulated above. See Chavous, 201 F.R.D. at 3 (noting that, in determining “whether to stay

discovery while pending dispositive motions are decided,” the court must weigh “the harm

produced by a delay in discovery”). To be sure, Plaintiff argues in her Rule 56(d) motion that she



                                                  6
          Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 7 of 8



is entitled to discovery before responding to Defendants’ motion, see ECF No. 20 at 2, and,

ordinarily, “a trial court . . . should not stay discovery which is necessary to gather facts in order

to defend against” a dispositive motion, Chavous, 201 F.R.D. at 3 (citations omitted). But, given

that Plaintiff has already filed her opposition to summary judgment, see ECF No. 21, discovery

would not aid Plaintiff in responding to the pending motion. Instead, it would be beneficial only

if Judge Berman Jackson were to eventually deny or defer consideration of summary judgment,

after normal operations resume in this District. See Order ECF No. 45 at 2, Strzok (“The Court

will not schedule a hearing on the dispositive motions until after the District Court has resumed

ordinary operations, and it will do so at that point if and when it determines that it is necessary to

do so); see also Standing Order ¶ 4, No. 20-19 (D.D.C. Apr. 2, 2020), (postponing all civil

proceedings until June 1, 2020). Thus, commencing discovery now would put the cart before the

horse. Even if Judge Berman Jackson were to eventually grant Plaintiff’s 56(d) motion and deny

Defendants’ motion for summary judgment, there is no compelling reason why the delay resulting

from a stay would outweigh the interests of judicial efficiency and the government’s hardship of

engaging in discovery while its operations are substantially affected by the COVID-19 pandemic.

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court grant a

stay of the Rule 26(f) conference pending the resolution of Defendants’ Motion for Summary

Judgment, ECF No. 14, and Plaintiff’s Rule 56(d) Motion, ECF No. 20. Defendants propose to

promptly notify the Court after Judge Berman Jackson rules on the pending motions.



Dated: April 21, 2020                                 Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                  7
Case 1:19-cv-03675-TSC Document 22 Filed 04/21/20 Page 8 of 8




                                  MARCIA BERMAN
                                  Assistant Branch Director

                                   /s/ Grace X. Zhou
                                  GRACE X. ZHOU
                                  (N.Y. Bar No. 5623681)
                                  BRADLEY P. HUMPHREYS
                                  Trial Attorneys, U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, D.C. 20005
                                  Tel.: (202) 616-8267
                                  E-mail: Grace.X.Zhou@usdoj.gov

                                  Counsel for Defendants




                              8
Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 1 of 9




  Page v. U.S. Department of Justice, No. 19-cv-03675-TSC (D.D.C.)




                    EXHIBIT 1
         Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 2 of 9




                              DECLARATION OF NANCY H. WIEGAND



         I, Nancy H. Wiegand, hereby state and declare as follows:

 I.   I am the Section Chief of the Discovery Management Section (DMS), Litigation

Branch in the Federal Bureau of Investigation's (FBI), Offi ce of the General Counsel (OGC), at

FBI Headquaiters in Washington, D.C. l have been a member of the FBI's Senior Executive

Service since 2012 whe n l was selected to serve as the Section Chief of DMS. Prior to my

selection as Section Chief, I served as the Unit Chiefof the Civil Litigation U nit   rr fo r nine
yea rs. I have subsequently served as the acting Deputy General Counsel of the Litigation

Branch and in 20 l6 was selected for a three-year Joint Duty Assign ment (JOA) to the Office of

the Director of National Intelligence (ODNI) as the Deputy General Counsel for Litigation and

Oversight. I returned to my current position at the FBI in October 2019.

2.    The statements contained in this declaration are based upon my personal know ledge,

my review and consideration of information avai lable to me in my official capacity, and on information

obtained from other FBI employees.

3.    This declaration is submitted in support of Defendants' motion to stay the Rule 26(f) conference

in Page v. DOJ, l 9-cv-03675-TSC.

4.    OMS provides expertise and suppo1i to lega l teams on the identification, preservation, collection,

processing, review, management and/or production of FB I information and records in response to

legal demands in civil, criminal, congressional, and administrative matters. T he Section cons ists of

three units : Discovery Unit I (DU I), Discovery Unit II (DU 11), and the Discovery Counsel U nit

(DCU).

5.    As noted above, there are two separate Discovery Units within the DMS, referred to collectively as

the DU. The DU is responsible for locating, reviewing, a nd processing fo r release any and all

responsive material. The DU is also tasked with conducting a line-by-line review for priv ileged
        Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 3 of 9




information of the responsive material before it can be released outside of the FBI. A line-by-l ine review

is a burdensome manual task where the assigned employee is responsible for reviewing every word on

every page of a document, looking for any privileged information, which also includes recognizing that

information on one page that normally does not qualify as privileged information on its own could be

privi leged when combined with information from another page of the document. The DU is also tasked

with redacting information covered by various government privileges to protect classified information,

FBl informants, grand jury material, personal identifiers, and other information. Only after this careful

review with appropriate redactions supporting the assertion of privileges may information be released

outside of the FBI.

6.   The work of the DU is hi ghly dependent on a suite of eDiscovery technical tools. These tools can

on ly be accessed in FBI space on a classified system. DU eDiseovery Technical Advisors (ETAs) are

tasked with identifying and retrieving responsive electronically stored information (EST). ESI includes

emai ls, text messages, instant messages, Word documents, and other electronic documents stored on

FBI systems. The ES! is ingested into our eDiscovery review platform where it is processed for review

by the paralegal staff. The paralegals use the cDiscovery review platform to review and tag responsive

documents and then redact as appropriate. FBI agency counsel also access the eDiscovery review

platform to review the proposed redactions. The information is then exported out of the system for

production to the plaintiff. These systems reside on the FBl classified network and cannot be accessed

remotely.
              Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 4 of 9




     7.    Pursuant to standard procedure, the DU may need to coordinate a classification review of

     responsive documents with the FBI's Information Management Division, Classification Unit. The

     Classification Unit is not pa1i ofOGC. The Classification Unit is responsible for reviewing documents

     for national security classification purposes. This includes reviewing documents responsive to civil or

    criminal discovery proceedings and special administrative reviews requested by other FBI components.

     8.   Due to COVID-19 concerns, the Classification Unit has been shut down unti l April 27, 2020 at

    which time they will reassess the situation. 1t should be noted that even if the Classification Unit is able

    to assume normal operations on April 27, 2020, under the current circumstances, those operations will

    be modified to accommodate social distancing and employee safety. Such accommodations in addition

    to a startup delay and a backlog of work, will impact the Classification Unit's ability to perform

    classification reviews for the DU in a timely manner.

    9.    On January 31, 2020, Health and Human Services Secretary Alex M. Azar 11 declared a public

    health emergency for the United States to aid the nation's healthcare community in responding to

    COV ID-19. On March 11, 2020, the World Health Organization publicly characterized COVID-19 as a
                1
    pandemic. On March I 3, 2020, the President declared a National Emergency in an effo1i to address the

    spread of COVID- 19. 2 Further, on March 16, 2020, the President announced new guidelines to slow the

    spread of the virus, to include avoiding groups of more than 10 people and closing schools in many

    communities.3 This guidance follows recommendations by the Centers for Disease Control (CDC) to

    engage in social distancing. 4



    1
     Centers for Disease Control and Prevention. "Corona virus Disease 2019 (COYID-19): Situation Summary." www.cdc.gov.
    accessed March 13, 2019.

1
    See https://www.whitehouse.gov/presidentia 1-actions/procla rnalion-declaring-nationa I-emergency-concerning-novel-
    coronavirus-disease-covid-19-outbreak/ (last accessed Mar. I 7, 2020).
          Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 5 of 9




-' See The President's Coronavirns Guidelines for America, hllps://www. whitchousc.!!ov/ wp-
contcm/ uploads/2020/03/03. 16.20 coronavirus-guidancc _8.5x I I 31 SPM.pdf (last accessed Mar. 17, 2020).
 4
  See, e.g., Centers for Di sease Control "Interim Guidance for Businesses and Employers"
 https://www.cdc.gov/coronavirus/ 2019-ncov/community/guidance-business-responsc.hlml (last accessed Mar. 17, 2020)
            Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 6 of 9




l 0.     The United States Office of Personnel Management ( OPM) has been issuing guidance to address

how the Federal Government can implement measures to protect its workforce and the Ameri can public.

Specifically, on March 7, 2020, OPM recommended the "incorporation oftelework and 'social

distancing' in COOP [Continuity of Operations] and emergency planning [to] allow the Federal

Government to continue functioning efficiently and effective ly, while ensuring the health and safety of

employees. " 5 Fuiiher, on March 15, 2020, the Acting Director of the Offi ce of Management and Budget

(0MB) issued guidance to Federal agencies in the National Capital Region (NCR) to implement

maximum telework flexibiliti es. OMB's guidance asked agencies "to offer maximum telework

fl ex ibilities to all current telework eligible empl oyees, consistent with operational needs of the

depa1iments and agencies as determined by thei r heads. "6

11.        On March 17, 2020, the Acting of Director ofOMB issued fi.11iher gu idance to agency heads to

aggressively slow the spread of COVID-19 by directing, among other things, " ... [T] he Government

must immedi ately adjust operations and services to minimize face-to-face interactions

"Exceptions may be

 needed when continued operations and services are necessary to protect public health and safety,

 including law enforcement and criminal-justice functions. Non-mission-critical 7 functions that cannot

 be performed remotely or that require in-person interactions may be postponed or significantly

 cwiai led." 8


5
 United Slates Office of Personnel Management Me morandum "Coronavirus Disease 2019 (COYID-19); Additional
Guidance" (March 7, 2020), https:// www.chcoc.gov/content/coronavirus-disease-20 I 9-covid-19 -additional-guidance (last
accessed Mar. 17, 2020). See also United States Office of Personnel Management Memorandum "Updated Guidance on
Telework Flexibilities in Response lo Coronavirus" (March 12, 2020), https://www.chcoc.gov/sites/defa ult/filcs/ M-20-
13.pdf (last accessed M ar. 17, 2020).

6
 Memorandum from Lhe Acti ng Di rector of The Office of Management and Budget lo the Heads of Departments and
Agencies "Updated G uidance for National Capital Region on T elework Fl exibiliti es in Response to Coronavirus" ( March
15, 2020),https://www.whitehouse.gov/wp-content/uploads/ 2020/03/M20-15-Telework-Guidance-OMB.pdf (last
accessed Mar. 17, 2020).

7
    A miss ion-critical position is one whose functions absolutely cannot be put on bold.
       Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 7 of 9



8
 Me111orandu111 from the Acting Director ofThc Office of Management and Budget to the Heads of'Deparlments and Agencies
"Federal Agency Operational Alignmem to Slow the Spread of Corona virus COVID- 19" (March 17, 2020),
https://www.whitchouse. gov/wp-content/uploads/2020/03/M20- l 6. pdf (last accessed Mar. 24, 2020).
               Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 8 of 9




    12. On March 30, 2020, the Governors of Maryland and Virginia and the Mayor of Washington, D.C.

    issued stay-at-home orders, prohibiting residents from leaving their homes except for essential trips. 9

    Violation of these orders range from fines to imprisonment Id. The majority of FBIHeadquaiiers

    employees, which includes DMS personnel, live in the National Capital Region.

    13.   T he FBI is imple me nting these guidelines to protect its employees and their communities , and to

    ensure that it can continue to protect the American peop le during this national emergenc y.

    14.   Those employees designated as non-mission critical and non-telework capable due to the natu re of

    the ir duties, work location, or technology, may be approved for what OPM/ OMB refer to as "weather

and safety leave (administrative leave) ."

    15.   Based on the above guidance, [ have designated all OMS staff as non-mission critical and non-

telework capable and placed them on administrative leave effective March 23, 2020 until furthe r notice.

    16.   As a result, discovery staff is unavailable for consultation and the taskings necessary to help

determine what types of searches can be conducted, w hat responsive information ex ists, what burdens

would be related to the searches and the review of the resulting information, whether information fo und

might be classified, what privileges may be at issue within any responsive documents, and related

information that would be necessary to assist government counsel in responding to discovery requests.

In addition, discovery staff is unavailable for reviewing other agencies ' discovery documents for

potential FBl equities.




9
  Maryland Executive Order 20-03-30-01 \\11,, c!u,u11<11 ni.1r,i.111d C!,,, , (last accessed Mar. 3 1, 2020);
" " ,1. !!O\.:rnor., 1r• ~i 111<1 gO\ ., Executive Order Number 17ifty- five (2020) (last accessed Mar. 3 I, 2020);
\I 1111 .corona, 11 u~.dc.1!m ., Mayor's Order 2020-054 (last accessed Mar. 31, 2020).
        Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 9 of 9




17. If DMS can resume normal operation by mid-May 2020, under the current circumstances, those

operations will be modified to accommodate social distancing and employee safety. Such

accommodations, in addition to a startup delay and backlog of work, will impact the FBI's ability to

perform the work necessary to meet discovery deadlines scheduled through at least mid-June 2020.


       I declare under penalty of pe1jury that the forego ing is true and correct.

       Executed the 17th day of April 2020.

                                              WIEGAND.NAN                 Digital ly signed by
                                                                          WIEGAND.NANCY.H.F73M47K81
                                                                          DN: c=US, o=U.S. Government,
                                              CY.H.F73M47K8               ou=NSS, ou=FBI, ou=People,
                                                                          cn=WIEGAND.NANCY.H.F73M47K81
                                              1                           Date: 2020.04.17 13:28:28 -04'00'

                                             Nancy Healy Wiegand
                                             Section Chief
                                             Discovery Management Section
                                             Office of the General Counsel
                                             Federal Bureau of Investigation
          Case 1:19-cv-03675-TSC Document 22-2 Filed 04/21/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
 LISA PAGE,                                    )
                                               )
                 Plaintiff,                    )
                                               )      Case No. 1:19-cv-03675-TSC
         v.                                    )
                                               )
 U.S. DEPARTMENT OF JUSTICE, et al.,           )
                                               )
                 Defendants.                   )
                                               )
                                               )

                                   [PROPOSED] ORDER

         Upon consideration of the government’s motion to stay 26(f) conference, it is hereby

ORDERED that the government’s motion is GRANTED.

         The Rule 26(f) conference and other discovery deadlines are hereby STAYED until the

Court resolves the pending motion for summary judgment, ECF No. 14, and Rule 56(d) motion,

ECF No. 20.

         SO ORDERED.



Dated:
                                                   Hon. Tanya S. Chutkan
                                                   United States District Judge
